 244DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The Employer seeks to include the part-time extraemployees whom the Teamsters and the Retail Clerks wouldexclude. These employees work regularly, but for limitedhours, generally averaging a minimum of 9 hours a week.They do the same work as regular employees, are carried onthe same payroll, and receive the same rate of pay, but arenot eligible for certain other benefits until they have worked aspecifiedminimum number of hours in a year. In accordancewith our customary practice,we shall permit these regularpart-time employees to vote.'[Text of Direction of Election omitted from publication.][The Board dismissed the petition.]7Sears, Roebuck& Co., 91 NLRB 1411.AMERICAN SMELTING AND REFINING COMPANY, EL PASOSMELTING WORKS'andINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL 583, AFL, Petitioner.Case No. 33-RC-447.July 21,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse,hearing officer. The hearing officer's rulings made atthe hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard had delegated its powers in connection with this caseto a three-member panel [Members Murdock, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act,2.The labor organizations involved claim to representcertain employees of the Employer.:3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing unit ofproduction and maintenance employees, a unit of electricians andtheir helpers in the electrical department at the Employer'sEl Paso Smelting Works. The Intervenor contends that this unitis inappropriate because of a 10-year history of collective bar-gaining on a plantwide basis in which the employees sought hereinhave been included. The Employer takes no position.1The name appears as corrected at the hearing.2 InternationalUnion of Mine, Mill and Smelter Workers, Local 509, was permitted tointervene.106 NLRB No. 43. AMERICAN SMELTING AND REFINING COMPANY245The Employer, a New Jersey corporation, is engaged at itsEl Paso Smelting Works in the processing of crude ores ofsilver, copper, gold, lead, and zinc. For the past 10 years,ithas bargained with the Intervenor on the basis of a singleunit of all production and maintenance employees, includingthe electricians and their helpers.The Employer employs 10 journeymen electricians, 1 ap-prentice helper, and 4 helpers who do the necessary electricalwork throughout the plant. They have a separate electricalshop to which they report for work assignments. This shopserves as anoffice for the chief electrician and the electricalforemanand contains tools, work benches, and electrical sup-plies.The journeymen electricians, under the direction of thechief electrician,maintain and service the generating systemand machinery. In the performance of their duties, they re-pairmotors, rewind coils, maintain and service undergroundand overhead power lines, and repair emergency breakdownsof other electricalmachinery. The apprentice helper andthe helpers assist the journeymen electricians and, inaddition,replace electrical fixtures and repair "light" lines. There isno interchange between the electrical employees and theproduction and maintenance employees.3Upon the foregoing facts, we are satisifed that the employeessought by the Petitionerexerciseskills characteristic of theelectricians' craft. Notwithstanding the bargaining history on abroader basis, we find that journeymen electricians, the ap-prenticehelper,and helpers comprise an identifiable,skilled,andhomogeneouscraft group which the Board hasfrequently held may, if they so desire, constitute an appropriateunit. 4We shall therefore direct an election in the following votinggroup:All journeymen electricians, the apprentice helper,and helpers in the electrical department at the Employer'sEl Paso, Texas, Smelting Works, excluding all other employees,officeclerical employees, plant clerical employees, watch-men, guards, and supervisors as defined in the Act.If a majority of the employees in the voting group select thePetitioner, they will be taken to have indicated their desire toconstitutea separateappropriate unit, and the Regional Di-rector conducting the election directed herein is instructed toissue a certification of representatives to the Petitioner forsuch a unit, which the Board, under such circumstances, findsto be appropriate for the purpose of collective bargaining. If,however, a majority of the employees in the voting group selectthe Intervenor, they will be taken to have indicated their desireto remain part of theexistingproduction and maintenance unit,9 Occasionally, a production or maintenance employee may be permanently transferred as ahelper in the electrical department.4W. C. Hamilton and Sons. 104 NLRB 627; Ingersoll Products Division of Borg-WarnerCorporation, 100 NLRB 1531; Rheem Manufacturing Company, 100 NLRB 564 The Inter-venor's motion to dismiss the petition is therefore denied. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Regional Director is instructed to issue a certificateof results to that effect.[Text of Direction of Election omitted from publication.]Member Peterson,dissenting:The only justification for directing a self-determinationelection in the present case is the craft character of theelectricians'group. However,as stated in my dissent in theHamilton case,'this factor is insufficient to warrant a self-determination electionwhere, as here,there has been asuccessful collective-bargaining history for approximately 10years.5W. C. Hamilton and Sons, 104 NLRB 627.THE GENERAL TIRE AND RUBBER COMPANYandLOCALUNION NO. 211 OF THE UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATESAND CANADA, AFL, Petitioner.Cases Nos.39-RC-583and 39-RC-599. July 21, 1953DECISION AND DIRECTION OF ELECTIONSUponseparate petitionsduly filedunder Section9 (c) of theNational Labor Relations Act, a hearing was held in thesecases beforeCliffordW. Potter and John F.Burst, hearingofficers. The hearing officers' rulingsmade at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to theprovisions of Section3 (b) of the Act, theBoard hasdelegated its powers in connection with these casesto a three-member panel [Members Murdock, Styles, andPeterson].IIn its brief, the Employer moved to dismiss the petition in Case No. 39-RC-599 on thegrounds, in substance,(1) that the Petitioner does not have an adequate showing of interestamong employees sought therein; and(2) that the hearing officer acted improperly in ad-vising the Petitioner at the hearing on the petition in Case No. 39-RC-583.The motion isdenied.As to(1): Showing of interest is an administrative expedient and is not litigable by theparties.Moreover,we are administratively informed that the Petitioner has an adequateshowing of interest among employees sought in Case No. 39-RC-599. Swift & Company,94 NLRB 917.As to (2): On March 23, 1953, the Petitioner filed its petition in Case No. 39-RC-583,requesting a unit of pipefitters and welders.At the hearing on this petition,held on April 10,1953, the Petitioner sought to amend its petition to include instrument repairmen,insulators,and salvagemen.The hearing officer advised the Petitioner to file new or amended petitions,and adjourned the hearing.On thesame day, the Petitioner filed an amended petition request-ing a unit of pipefitters,welders,insulators,and salvagemen and a new petition in Case No.39-RC-599, requesting a unit of instrument repairmen.At the consolidated hearing, held onMay 12, 1953, all parties were afforded full opportunity to litigate any issue raised by thepetitions.So far as the record discloses,the Employer was not prejudiced in any way by thisprocedure. Cf. Paraffine Companies, Inc., 85 NLRB 325.106 NLRB No. 49.